Case 1:19-cv-00874-RBJ-MEH Document 127 Filed 02/18/20 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No.: 19-cv-00874-RBJ-MEH

   WARNER RECORDS INC., ATLANTIC RECORDING CORPORATION, BAD BOY
   RECORDS LLC, ELEKTRA ENTERTAINMENT GROUP INC., FUELED BY RAMEN LLC,
   LAVA RECORDS LLC, MAVERICK RECORDING COMPANY, NONESUCH RECORDS
   INC., THE ALL BLACKS U.S.A., INC., WARNER MUSIC INC., WARNER RECORDS/SIRE
   VENTURES LLC, WEA INTERNATIONAL INC., WARNER CHAPPELL MUSIC, INC.,
   WARNER-TAMERLANE PUBLISHING CORP., W CHAPPELL MUSIC CORP. D/B/A WC
   MUSIC CORP., W.C.M. MUSIC CORP., UNICHAPPELL MUSIC INC., RIGHTSONG
   MUSIC INC., COTILLION MUSIC, INC., INTERSONG U.S.A., INC., CHAPPELL & CO.
   INC., SONY MUSIC ENTERTAINMENT, ARISTA MUSIC, ARISTA RECORDS LLC,
   LAFACE RECORDS LLC, PROVIDENT LABEL GROUP, LLC, SONY MUSIC
   ENTERTAINMENT US LATIN, THE CENTURY FAMILY, INC., VOLCANO
   ENTERTAINMENT III, LLC, ZOMBA RECORDINGS LLC, SONY/ATV MUSIC
   PUBLISHING LLC, EMI AL GALLICO MUSIC CORP., EMI ALGEE MUSIC CORP., EMI
   APRIL MUSIC INC., EMI BLACKWOOD MUSIC INC., COLGEMS-EMI MUSIC INC., EMI
   CONSORTIUM MUSIC PUBLISHING INC. D/B/A EMI FULL KEEL MUSIC, EMI
   CONSORTIUM SONGS, INC., INDIVIDUALLY AND D/B/A EMI LONGITUDE MUSIC,
   EMI ENTERTAINMENT WORLD INC. D/B/A EMI FORAY MUSIC, EMI JEMAXAL
   MUSIC INC., EMI FEIST CATALOG INC., EMI MILLER CATALOG INC., EMI MILLS
   MUSIC, INC., EMI UNART CATALOG INC., EMI U CATALOG INC., FAMOUS MUSIC
   LLC, JOBETE MUSIC CO. INC., STONE AGATE MUSIC, SCREEN GEMS-EMI MUSIC
   INC., STONE DIAMOND MUSIC CORP., UMG RECORDINGS, INC., CAPITOL
   RECORDS, LLC, UNIVERSAL MUSIC CORP., UNIVERSAL MUSIC – MGB NA LLC,
   UNIVERSAL MUSIC PUBLISHING INC., UNIVERSAL MUSIC PUBLISHING AB,
   UNIVERSAL MUSIC PUBLISHING LIMITED, UNIVERSAL MUSIC PUBLISHING MGB
   LIMITED, UNIVERSAL MUSIC – Z TUNES LLC, UNIVERSAL/ISLAND MUSIC
   LIMITED, UNIVERSAL/MCA MUSIC LIMITED, UNIVERSAL/MCA PUBLISHING PTY.
   LIMITED, MUSIC CORPORATION OF AMERICA, INC., MUSIK EDITION DISCOTON
   GMBH, POLYGRAM PUBLISHING, INC., AND SONGS OF UNIVERSAL, INC.,

   Plaintiffs,

   v.

   CHARTER COMMUNICATIONS, INC.,

   Defendant.

             PLAINTIFFS’ AMENDED CORPORATE DISCLOSURE STATEMENT

   Dated: February 18, 2020

           Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiffs disclose the following:



                                                    1
Case 1:19-cv-00874-RBJ-MEH Document 127 Filed 02/18/20 USDC Colorado Page 2 of 5




          Plaintiffs Warner Records Inc., Atlantic Recording Corporation, Elektra Entertainment

   Group Inc., Fueled By Ramen LLC, Lava Records LLC, Maverick Recording Company,

   Nonesuch Records Inc., The All Blacks U.S.A., Inc., Warner Music Inc., Warner Records/SIRE

   Ventures LLC, WEA International Inc., Warner Chappell Music, Inc., Warner-Tamerlane

   Publishing Corp., W Chappell Music Corp. d/b/a WC Music Corp., W.C.M. Music Corp.,

   Unichappell Music Inc., Rightsong Music Inc., Cotillion Music, Inc., and Intersong U.S.A., Inc.

   are wholly-owned, indirect subsidiaries of Warner Music Group Corp., a Delaware corporation.

   Warner Music Group Corp. is owned and controlled, directly and indirectly, by affiliates of

   Access Industries, Inc., which is not a publicly traded company, and is indirectly controlled by

   Mr. Len Blavatnik. No publicly traded corporation directly or indirectly holds ten percent (10%)

   or more of the stock in Warner Records Inc., Atlantic Recording Corporation, Elektra

   Entertainment Group Inc., Fueled By Ramen LLC, Lava Records LLC, Maverick Recording

   Company, Nonesuch Records Inc., The All Blacks U.S.A., Inc., Warner Music Inc., Warner

   Records/SIRE Ventures LLC, WEA International Inc., Warner Chappell Music, Inc., Warner-

   Tamerlane Publishing Corp., W Chappell Music Corp. d/b/a WC Music Corp., W.C.M. Music

   Corp. Unichappell Music Inc., Rightsong Music Inc., Cotillion Music, Inc., or Intersong U.S.A.,

   Inc.

          Plaintiff Bad Boy Records LLC is a joint venture in which BB Investments LLC, an

   indirectly wholly-owned subsidiary of Warner Music Group Corp., holds a 50% interest. Bad

   Boy Records, which is not a publicly traded company, holds the remaining 50% interest in Bad

   Boy Records LLC. No publicly traded corporation directly or indirectly holds ten percent (10%)

   or more of the stock in Bad Boy Records LLC.




                                                   2
Case 1:19-cv-00874-RBJ-MEH Document 127 Filed 02/18/20 USDC Colorado Page 3 of 5




          Plaintiffs UMG Recordings, Inc., Capitol Records, LLC, Universal Music Corp.,

   Universal Music – MGB NA LLC, Universal Music Publishing Inc., Universal Music Publishing

   AB, Universal Music Publishing Limited, Universal Music Publishing MGB Limited, Universal

   Music – Z Tunes LLC, Universal/Island Music Limited, Universal/MCA Music Limited,

   Universal/MCA Publishing Pty. Limited, Music Corporation of America, Inc., Polygram

   Publishing, Inc., and Songs of Universal, Inc. are indirect subsidiaries of Vivendi S.A., a publicly

   held French company. No other publicly traded company owns ten percent (10%) or more of

   UMG Recordings, Inc., Capitol Records, LLC, Universal Music Corp., Universal Music – MGB

   NA LLC, Universal Music Publishing Inc., Universal Music Publishing AB, Universal Music

   Publishing Limited, Universal Music Publishing MGB Limited, Universal Music – Z Tunes

   LLC, Universal/Island Music Limited, Universal/MCA Music Limited, Universal/MCA Music

   Publishing Pty. Limited, Music Corporation of America, Inc., Polygram Publishing, Inc., and

   Songs of Universal, Inc.

          Plaintiffs Sony Music Entertainment, Arista Music, Arista Records LLC, LaFace Records

   LLC, Provident Label Group, LLC, Sony Music Entertainment US Latin, The Century Family,

   Inc., Volcano Entertainment III, LLC, and Zomba Recordings LLC are wholly-owned, indirect

   subsidiaries of Sony Corporation, a publicly traded company organized under the laws of Japan.

   No publicly traded company other than Sony Corporation owns ten percent (10%) or more of the

   stock in Sony Music Entertainment, Arista Music, Arista Records LLC, LaFace Records LLC,

   Provident Label Group, LLC, Sony Music Entertainment US Latin, The Century Family, Inc.,

   Volcano Entertainment III, LLC, or Zomba Recordings LLC.

          Plaintiffs Sony/ATV Music Publishing LLC, EMI Al Gallico Music Corp., EMI Algee

   Music Corp., EMI April Music Inc., EMI Blackwood Music Inc., Colgems-EMI Music Inc., EMI



                                                    3
Case 1:19-cv-00874-RBJ-MEH Document 127 Filed 02/18/20 USDC Colorado Page 4 of 5




   Consortium Music Publishing Inc. d/b/a EMI Full Keel Music, EMI Consortium Songs, Inc.,

   individually and d/b/a EMI Longitude Music, EMI Entertainment World Inc. d/b/a EMI Foray

   Music, EMI Feist Catalog Inc., EMI Jemaxal Music Inc., EMI Miller Catalog Inc., EMI Mills

   Music, Inc., EMI Unart Catalog Inc., EMI U Catalog Inc., Famous Music LLC, Jobete Music Co.

   Inc., Stone Agate Music, Screen Gems-EMI Music Inc., and Stone Diamond Music Corp. are

   wholly-owned, indirect subsidiaries of Sony Corporation, a publicly traded company organized

   under the laws of Japan. No publicly-traded company other than Sony Corporation owns more

   than 10% of the stock of Sony/ATV Music Publishing LLC, EMI Al Gallico Music Corp., EMI

   Algee Music Corp., EMI April Music Inc., EMI Blackwood Music Inc., Colgems-EMI Music

   Inc., EMI Consortium Music Publishing Inc. d/b/a EMI Full Keel Music, EMI Consortium

   Songs, Inc., individually and d/b/a EMI Longitude Music, EMI Entertainment World Inc. d/b/a

   EMI Foray Music, EMI Feist Catalog Inc., EMI Jemaxal Music Inc., EMI Miller Catalog Inc.,

   EMI Mills Music, Inc., EMI Unart Catalog Inc., EMI U Catalog Inc., Famous Music LLC,

   Jobete Music Co. Inc., Stone Agate Music, Screen Gems-EMI Music Inc., or Stone Diamond

   Music Corp.

                                           Respectfully submitted,

    Dated: February 18, 2020               /s/ Mitchell A. Kamin
                                           Mitchell A. Kamin
                                           Neema T. Sahni
                                           COVINGTON & BURLING LLP
                                           1999 Avenue of the Stars, Suite 3500
                                           Los Angeles, CA 90067-4643
                                           Telephone: (424) 332-4800
                                           mkamin@cov.com
                                           nsahni@cov.com

                                           Jonathan M. Sperling
                                           COVINGTON & BURLING LLP
                                           The New York Times Building
                                           620 Eighth Avenue

                                                 4
Case 1:19-cv-00874-RBJ-MEH Document 127 Filed 02/18/20 USDC Colorado Page 5 of 5




                                               New York, NY 10018-1405
                                               Telephone: (212) 841-1000
                                               jsperling@cov.com

                                               Janette L. Ferguson, Esq.
                                               LEWIS BESS WILLIAMS & WEESE, P.C.
                                               1801 California Street, Suite 3400
                                               Denver, CO 80202
                                               Telephone: (303) 861-2828
                                               Facsimile: (303) 861-4017
                                               jferguson@lewisbess.com

                                               Matthew J. Oppenheim
                                               Scott A. Zebrak
                                               Jeffrey M. Gould
                                               OPPENHEIM + ZEBRAK, LLP
                                               4530 Wisconsin Ave. NW, 5th Floor
                                               Washington, DC 20016
                                               Telephone: (202) 621-9027
                                               matt@oandzlaw.com
                                               scott@oandzlaw.com
                                               jeff@oandzlaw.com

                                               Attorneys for Plaintiffs




                                    CERTIFICATE OF SERVICE

          I hereby certify that on the date below a true and correct copy of the foregoing was served

   on all counsel of record via the Court’s CM/ECF system.


   Dated: February 18, 2020



                                                                     /s/Mitchell A. Kamin
                                                                        Mitchell A. Kamin




                                                      5
